DETAILED ACTION
Notice to Applicant
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the  filed on 1/2/2020.  
Claim 56-74  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/7/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 61/667,246, filed 7/2/2012) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0015]-[0016]) that defibrillator operators benefit from coaching (instructions, prompts) during the CPR process. So a need exists to organize these human interactions by providing clinical data for clinical dashboard display using the steps of “identifying first feeds, identifying second feeds, determining higher priorities, causing displays to output user interface elements,” etc.  Applicant’s method/apparatus provides clinical data for clinical dashboard display and is therefore a certain method of organizing human activities as disclosed by Applicant. 
Rejection 
Claim(s) 59-74 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 56, 59 and 68 is/are directed to the abstract idea of providing clinical data for clinical dashboard display (Applicant’s Specification, Abstract, paragraph(s) [0018]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 59-74 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/apparatus for performing the steps of “identifying first feeds, identifying second feeds, determining higher priorities, causing displays to output user interface elements,” etc., that is providing clinical data for clinical dashboard display which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 59-74 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. displays, processors, memories, portable external defibrillators, patient monitors, networks (Applicant’s Specification [0018], [0031]-[0032], [0044], [0048], [0055]), etc.) to perform steps of “identifying first feeds, identifying second feeds, determining higher priorities, causing displays to output user interface elements,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claims 56-74 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that 
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. displays, processors, memories, portable external defibrillators, patient monitors, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. displays, processors, memories, portable external defibrillators, patient monitors, networks, etc.). At paragraph(s) [0018], [0031]-[0032], [0044], [0048], [0055], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “displays, processors, memories, portable external defibrillators, patient monitors, networks,” etc. to perform the functions of “identifying first feeds, identifying second feeds, determining higher priorities, causing displays to output user interface elements,” etc. The recited “displays, processors, memories, portable external defibrillators, patient monitors, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Dependent Claims
Dependent claim(s) 57-58, 60-67 and 69-74 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Although dependent claims 57-58, 60-67 and 69-74 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 57-58, 60-67 and 69-74 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 56, 59 and 68.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 59-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mass et al. (US 2009/0062887), in view of Linthicum et al. (US 2010/0131482).

CLAIM 59  
As per claim 59, Mass et al. disclose: 
a method (Mass et al., [0002] method) for prioritizing the display of clinically critical information, the method comprising: 
identifying a first feed of first clinical information associated with a patient 
identifying a second feed of second clinical information associated with the patient 
determining, based on a priority rule, that the first clinical information has a higher priority than the second clinical information (Mass et al., [0139] exploitation of different communication protocols and mediums for different clinical data, events, and/or priority) 
and based on determining that the first clinical information has the higher priority (Mass et al., [0139] exploitation of different communication protocols and mediums for different clinical data, events, and/or priority): 
causing a display to output, in a primary working area of the display, a first user interface element indicating the first clinical information; and 
causing the display to output, in a secondary working area of the display, a second user interface element indicating the second clinical information.


Mass et al. fail to expressly disclose:
identifying a first feed of first clinical information associated with a patient 
identifying a second feed of second clinical information associated with the patient
causing a display to output, in a primary working area of the display, a first user interface element indicating the first clinical information 
causing the display to output, in a secondary working area of the display, a second user interface element indicating the second clinical information.


However, Linthicum et al. teach:
identifying a first feed of first clinical information associated with a patient (Linthicum et al., Figure 7 730 Access one or more data sources via a connectivity framework) 
identifying a second feed of second clinical information associated with the patient (Linthicum et al., Figure 7 730 Access one or more data sources via a connectivity framework)
causing a display to output, in a primary working area of the display, a first user interface element indicating the first clinical information (Linthicum et al., Figure 6 620 Provide one or more widgets via the user interface, 660 Graphically provide query results and related summary information, Figure 3 BP-Previous 24 hours, Figure 4 415 Blood Pressure, 417 Urinalysis) 
causing the display to output, in a secondary working area of the display, a second user Linthicum et al., Figure 6 620 Provide one or more widgets via the user interface, 660 Graphically provide query results and related summary information, Figure 3 320 SMITH, PATRICIA, Figure 4 405 SMITH, PATRICIA).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “identifying a first feed of first clinical information associated with a patient,” etc. as taught by Linthicum et al. within the method as taught by the Mass et al. with the motivation of providing adaptive user interfaces (Linthicum et al., [0009]).

CLAIM 60   
As per claim 60, Mass et al. and Linthicum et al.
teach the method of claim 59 and further disclose the limitations of:
wherein the first clinical information comprises measurements of a physiological parameter of the patient (Linthicum et al., Figure 3 BP-Previous 24 hours, Figure 4 415 Blood Pressure, 417 Urinalysis).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 61   
As per claim 61, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein the first clinical information comprises a streaming video depicting a remote coach or depicting the patient (Linthicum et al., [0077] multimedia video and audio).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 62    
As per claim 62, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
further comprising: generating, by a first application operating on a device, the first user interface element based on the first clinical information (Linthicum et al., Figure 6 620 Provide one or more widgets via the user interface, 660 Graphically provide query results and related summary information, Figure 3 BP-Previous 24 hours, Figure 4 415 Blood Pressure, 417 Urinalysis); and generating, by a second application operating on the device, the second user interface element based on the second clinical information (Linthicum et al., Figure 6 620 Provide one or more widgets via the user interface, 660 Graphically provide query results and related summary information, Figure 3 320 SMITH, PATRICIA, Figure 4 405 SMITH, PATRICIA).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 63   
As per claim 63, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein the first clinical information comprises measurements of a physiological parameter of the patient (Linthicum et al., Figure 3 BP-Previous 24 hours, Figure 4 415 Blood Pressure, 417 Urinalysis), and wherein determining, based on the priority rule, that the first clinical information has the higher priority than the second clinical information (Mass et al., [0139] exploitation of different communication protocols and mediums for different clinical data, events, and/or priority) comprises: comparing the measurements to a threshold; and determining that one of the measurements exceeds the threshold (Linthicum et al., [0282] threshold testing).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 64    
As per claim 64, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein determining, based on the priority rule, that the first clinical information has the higher priority than the second clinical information (Mass et al., [0139] exploitation of different communication protocols and mediums for different clinical data, events, and/or priority) comprises: determining that the first clinical information indicates that a defibrillator treating the patient is in an automated external defibrillator (AED) mode (Mass et al., [0070] automatic external defibrillators (AEDs)); and determining that the second clinical information indicates measurements of a physiological parameter of the patient or a treatment protocol of the patient (Linthicum et al., [0024] treatment protocols).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 65   
As per claim 65, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein determining, based on the priority rule, that the first clinical information has the higher priority than the second clinical information (Mass et al., [0139] exploitation of different communication protocols and mediums for different clinical data, events, and/or priority) comprises: determining that the first clinical information comprises clinically critical information (Linthicum et al., Figure 3 BP-Previous 24 hours, Figure 4 415 Blood Pressure, 417 Urinalysis); and determining that the second clinical information comprises clinically non-critical information (Linthicum et al., Figure 3 320 SMITH, PATRICIA, Figure 4 405 SMITH, PATRICIA).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 66    
As per claim 66, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein the first user interface element comprises a first color (Linthicum et al., [0024] colors), and wherein the second user interface element comprises a second color, the second color being different than the first color (Linthicum et al., [0024] colors).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIM 67   
As per claim 67, Mass et al. and Linthicum et al. 
teach the method of claim 59 and further disclose the limitations of:
wherein the first user interface element comprises a pop-up window (Linthicum et al., Figure 6 620 Provide one or more widgets via the user interface, 660 Graphically provide query results and related summary information).


The obviousness of combining the teachings of Linthicum et al. with the method as taught by Mass et al. is discussed in the rejection of claim 59, and incorporated herein.

CLAIMS 56-58 
As per claims 56-58, claims 56-58 are directed to an apparatus. Claims 56-58 recite the same or similar limitations as those addressed above for claims 59-67. Claims 56-58 are therefore rejected for the same reasons set forth above for claims 59-67.

CLAIMS 68-74 
As per claims 68-74, claims 68-74 are directed to an apparatus. Claims 68-74 recite the same or similar limitations as those addressed above for claims 59-67. Claims 68-74 are therefore rejected for the same reasons set forth above for claims 59-67.


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Tran (US 2008/0004904) disclose systems and methods for providing interoperability among healthcare devices.
Barton et al. (US 2009/0063193) disclose dashboard diagnostics for wireless patient communication.
Kiani et al. (US 2011/0001605) disclose medical monitoring system.
Amouh et al. (Reference U) disclose versatile clinical information system design for emergency departments.
Fernandes et al. (Reference V) disclose vital signs monitoring and management using mobile devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626